                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 MAHOUD S. IDAIS,                                  §
                                                   §
      Petitioner,                                  §
                                                   §
 v.                                                §     EP-18-cv-341-KC
                                                   §
 DIANE WITTE, JEFFERSON                            §
 SESSIONS, and                                     §
 KIRSTJEN NIELSEN,                                 §
                                                   §
      Respondents.                                 §

                                    ORDER TO SHOW CAUSE

         Mahoud S. Idais (“Petitioner”) petitions for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. Petitioner seeks relief from his prolonged detention, which he argues violates the United

States Constitution. ECF No. 1.

         The Court hereby ORDERS Respondents to file a response to the Petition by no later

than December 7, 2018.

         Petitioner may file a reply, provided it is filed no later than seven days after the date of

service of the Respondents’ responsive pleading.

         IT IS FURTHER ORDERED that Respondents and/or their agents or anyone else

acting on their behalf shall notify this Court prior to taking any action to transfer Petitioner

outside of the Western District of Texas.

         IT IS FURTHER ORDERED that the District Clerk shall furnish the Office of the

United States Attorney in El Paso, Texas, with copies of the application and the instant Order,

and that such delivery shall constitute sufficient service of process.




                                                    1
SO ORDERED.

SIGNED this 10th day of November, 2018.




                          KATHLEEN CARDONE
                          UNITED STATES DISTRICT JUDGE




                                    2
